Opinion by
President Judge Crumlish, Jr.,
The Cumberland County Common Pleas Court, by order, denied John M. Kostecky, Jr.’s petition to set aside a sale of real estate. Kostecky appeals. We affirm.
Pursuant to the Inalienable Property provisions of tbe Probate, Estates and Fiduciaries Code,1 Jack B. Mattern and bis wife, Ernestine, petitioned tbe court below to approve tbe sale of a certain tract of land to them by tbe Borough of Lemoyne. Following a bearing, the court approved tbe transfer on January 16, 1980 and, on March 4, 1980, Lemoyne conveyed tbe property to tbe Matterns for $1,443.00. On April 3, 1980, Kostecky petitioned the common pleas court to set aside the sale alleging, inter alia, that be bad not received prior notice of tbe court bearing and that tbe wrong party had petitioned for approval of tbe sale. On June 12,1981, tbe court below affirmed tbe sale.
Kostecky raises the same issues on appeal. After a careful review of tbe record and of the law, we find Kostecky’s contentions to be without merit and affirm on tbe able opinion of Shbely, J., below Pa. D. & C.3rd (1981).
Affirmed.
Order
The Cumberland County Common Pleas Court order No. 5654 Civil 1979, dated June 12,1981, is hereby affirmed.

 The Code’s Inalienable Property provisions are derived from the Revised Price Act, Act of June 17, 1917, P.L. 388, as amended, formerly 20 P.S. §1561, which was repealed by Section 3 of the Act of June 30, 1972, P.L. 508, and re-enacted in 20 Pa. C. S. §8201. Section 8201 was then repealed by Section 16 of the Act of December 10, 1974, No. 293, and similar provisions were re-enacted in 20 Pa. C. S. §8301.